                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW MEXICO

BARLOVENTO, LLC,

       Plaintiff/Counter-Defendant,

v.                                                                      Civ. No. 18-1112 GJF/JHR

AUI, INC.,

       Defendant/Counter-Claimant,

WESTERN SURETY
COMPANY,

       Defendant.

                      ORDER GRANTING PAGE LIMIT EXTENSION

       THIS MATTER is before the Court upon the Defendants’ “Motion to Exceed Page Limits

on Exhibits Pursuant to Local Rule 10.5” [ECF 83] (“Motion”). The Motion is fully briefed. See

ECFs 95 (Response), 96 (Reply). For the reasons articulated below, the Court will GRANT the

Motion.

       Defendant Western Surety Company has filed a motion for summary judgment, which

includes 70 pages of exhibits. See ECF 85. And Defendant AUI, Inc. has filed a motion for

summary judgment, which includes 504 pages of exhibits. See ECF 88. Defendants have

represented to the Court that they made a good faith effort to “as completely as possible . . . limit

the length of exhibits to be attached.” Mot. 1 (emphasis added); see also id. (noting that multiple

deposition transcripts were reduced to a page or two); Reply 5-6 (referencing numerous pages of

other records that were excluded): id. at 6-7 (affirming that “the evidence appended to the motion

is necessary to support the statement of undisputed material facts” (emphasis added)).

Specifically, they have represented that the included exhibits are necessary to, inter alia, (1)
“establish the contractual terms of the agreement between the parties,” (2) support “AUI’s

Statement of Undisputed Material Facts,” (3) show that Plaintiff’s “default termination decision”

was “based on unreliable evidence” and “wrongful under applicable legal precedents,” and (4)

show Plaintiff’s awareness that “the concrete mix proportioning study was disapproved by the Air

Force beyond the contract completion date.” Mot. 2; Reply 2-7.

       Pursuant to the local rules, a party’s exhibits “must not exceed a total of fifty (50) pages”

unless (1) “all parties agree” or (2) that party files a motion and receives the Court’s permission.

D.N.M. LR-Civ. 10.5. Furthermore, “[a] party may file only those pages of an exhibit which are

to be brought to the Court’s attention.” Id. (emphasis added).

       The Court is appreciative of the parties’ efforts to include only those exhibits that need to

be brought to its attention. See also ECF 93 (Plaintiff’s motion, which includes only 77 pages of

exhibits), 95 (Plaintiff affirming that it took “reasonable steps to limit exhibits”). Furthermore,

the Court encourages the parties going forward to timely come to an agreement on such ancillary

matters as exhibit page length. Although the Court is sympathetic to the late (i.e., “less than three

hours in the business day”) notice received by Plaintiff regarding this exhibit-page-length issue,

the Court at this point is nevertheless unable to ascertain what, if any, pages of Defendants’ exhibits

should not be brought to its attention.    Instead, the Court is inclined, at this stage, to give the

benefit of the doubt to Defendants’ good faith assertions that their exhibits—particularly the 504

pages of AUI’s exhibits—are indeed “necessary.”

       IT IS THEREFORE ORDERED that Defendants’ Motion is GRANTED.




                                                  2
SO ORDERED.




              _______________________________________
              THE HONORABLE GREGORY J. FOURATT
              UNITED STATES MAGISTRATE JUDGE
              Presiding by Consent




                3
